Taylor, C. J.
(after stating the facts) — The Legislature at its session in the year 1915 enacted the following as Section Ten (10) of Chapter 6883 that was approved by the Governor on June 2nd, 1915:
“Sec. 10. Fifteen per cent of the amount of all *374county licenses collected upon automobiles, automobile trucks and other motor driven vehicles shall hereafter be paid over to the State Treasurer to be kept in a special fund for the maintenance of the State Road Department, and the same shall be remitted to the State Treasurer as other tax monies are remitted.”
The other sections of .this Chapter made provision for the creation of a State Road Department to consist of five members and prescribing its duties and powers, such members to be appointed by the Governor and confirmed by the Senate and to hold their offices for four years.
The same legislature of the year 1915 also enacted the following as Section Two (2) of Chapter 6881 that was approved by the Governor on June 4th, 1915: -“All monies derived from the payment of such license tax shall be paid into the road and bridge funds of the several counties.” This Chapter 6881 is entitled: “An Act to Amend Chapter 6212 of the Acts of the Legislature of 1911, Same being Entitled ‘An Act to license Automobiles and Other Motor Driven Vehicles Using the Public Roads or Highways in the State of Florida, Either for Hire or Otherwise.’ ” It amends only the first section of Chapter 6212 laws of the year 1911, by increasing the license taxes originally imposed by that section, and re-enacts as Section 2, of the amendatory act ifisissimis verbis section 2 of the amended act Chapter 6212. It is contended in support of the demurrer that the above quoted Section 2 of Chapter 6881 being the last law passed on the subject, and being in irreconcilable conflict with the provisions of Section 10 of Chapter 6883, that the latter section 10 was repealed thereby by implication and is wholly inoperative, and no longer enforcible law. We cannot sustain this contention. Both of *375these acts were passed by the same legislature, Chapter 6881 being approved by the Governor only two days later than his approval of Chapter 6883. Chapter 6881 has no repealing clause, and both acts expressly provide that each of them shall take effect as laws on the same day, viz, October 1st, 1915.
Chapter 6883 provides a State Road Department composed of five State officers with important public functions and duties State wide in character affecting all the public highways throughout the State, and provides that fifteen per cent of the amount of all county licenses collected upon automobiles, etc., shall be paid to the State Treasurer for the maintenance of said State Road Department, and this from every county in the State; while Chapter 6881 prescribes a license tax to be paid annually on all automobiles to the Tax Collector of the several counties in the State, but providing that the payment of the license tax in any one county should exempt the owner or operator from the payment of any other such county or State license tax during the license year. And it prescribes a higher licensetaxthan had theretofore been assessed by law. Can it fairly be conceived that it was the intention of the legislature to make elaborate provision in one act for a State Road Department and in such act provide for its maintenance by a small percentage of the moneys collected throughout the State from automobile licenses, and then within two days time enact another law providing for the collection of such automobile licenses, and therein intentionally strike down such State Road Department law by a clause in the second enactment depriving it of the only provision made for its maintenance by simply devoting the whole of such license taxes to other uses and purposes? We do not think this was the deliberate intention of the legislature. The two acts were passed within two days of each other *376through both houses of the legislature enuring the hurry of the closing days of the session. Chapter 6883 creating the State Road Department was originated in and passed by the Senate, was amended in the Plouse in several important particulars, and upon being reported back to the Senate with these House amendments they were formally concurred in by the Senate. So that it is apparent that it was the intention of- the legislature that this Chapter 6883 should go into our statute books as a law. The presumption should never be indulged that the same legislature intentionally enacts two different acts into law that are so incongruous, so inconsistent, and so conflicting the one with the provisions of the other that both acts cannot stand as valid law together. And why? Because the same legislature is never presumed to go through-the solemn formula of enacting something into law that the)' know is being rendered nugatory and of no effect by their subsequent enactment of another law, but will simply refrain from enacting the one or the other of said two conflicting enactments, or, if they find that they have made a mistake in the enactment of the one or the other of said two statutes, that they will in plain, solemn and dignified form repeal the statute concluded by them to be objectionable and a mistake. And this gives rise to the following rules of construction as laid down in the case of Curry v. Lehman, 55 Fla. 847, 47 South. Rep. 18. “The intention of the legislature in enacting a law is the law itself and must be enforced when ascertained, although it may not be consistent with the strict letter of the statute. The court will not follow the letter of the statute when it leads away from the true intent and purpose of the legislature and to conclusions inconsistent with the general purpose of the act.
*377“Undoubtedly the general rule of statutory construction is that the intent of the lawmakers is to be found in the language that has been used, and the courts have no function of legislation, but simply seek to ascertain the will of the legislature. If, however, from a view of the whole law, or from other laws in pari materia, the evident intention is different from the literal import of the terms employed to express it'in a particular part of the law, that intention should prevail, for that, in fact, is the will of the legislature.
“It is to be presumed that different acts on the same subject passed at the same session of the legislature are imbued with the same spirit and actuated by the same policy, and they should be construed each in the light of the other. The legal presumption is that the legislature did not intend to keep really contradictory enactments in the statute book, or to effect so important a measure as the repeal of a law without expressing an intent to do so. An interpretation leading to such a result should not be adopted unless it be inevitable. The rule of construction in such cases is that if the courts can by any fair, strict or liberal construction find for the two provisions a reasonable field of operation, without destroying their evident intent and meaning, preserving the force of both, and construing them together in harmony with the whole course of legislation, it is their duty to do so.”
“Laws should be construed with reference to the constitution and the purpose' designed to be accomplished, and in connection with other laws in pari materia, though they contain no reference to each other.”
“Where one statute in comprehensive terms covers a subject and another later statute embraces only a particular part of the same subject, the two should be construed together unless a different legislative intent ap*378pears; and the statute relating to the particular part of the general subject will operate as an exception to or qualification of the general terms of the more comprehensive statute to the extent only of the repugnancy, if any.” State ex rel. Loftin v. McMillan, 55 Fla. 254, 45 South. Rep. 882. This last stated rule applies with especial force to apparently repugnant provisions in different enactments passed by the same legislature. Thus, as in the case under consideration, if the same legislature enacts one statute making general and comprehensive provision for the creation of a State Road Department, defining its powers and duties, and in one section devotes a certain percentage of all moneys collected from the license taxes imposed on automobiles and other motor vehicles, to a special fund for the maintenance of such Road Department, and then enacts another statute a few days later that in comprehensive terms provides for the imposition of fixed license taxes on automobiles and other motor driven vehicles, which latter act contains a section devoting all of said license taxes to the general road and bridge funds of the several counties in which they are collected. These two acts must be construed together as being in pari materia in so far as they both make provision for the disposition of the license taxes derived from automobiles, and to make them both operative and effective as it was the evident intent and purpose of the. legislature that they should be, the provision of the first act devoting a fixed percentage of such license taxes to a special fund in the State Treasurer’s hands for the maintenance of such State Road Department, must be held to be an exception to and qualification of the provision of the later act devoting the whole of such license taxes to the general road and bridge funds of the several counties where collected.
*379It is next contended that Section 10 of Chapter 6883. conflicts with the following Section 5 of Art. VIII of our constitution: “Immediately upon the ratification of this amendment the County Commissioners of the several counties of this State shall divide their respective counties into five commissioners districts, to be numbered respectively from one to five inclusive, and each district shall be as nearly as possible equal in proportion to population, and thereafter there shall be in each of such districts a county commissioner, who shall be elected by the qualified electors of said county, at the time and place of voting for other county officers, and shall hold his office for two years. The powers, duties and compensation of such county commissioners shall be prescribed by law.” And it is further contended that said section conflicts with the following Section 5 of Art. IX of our constitution: “The legislature shall authorize the several counties and incorporated cities or towns in the State to assess and impose taxes for county and municipal purposes, and for no other purposes, and all property shall be taxed upon the principles established for State taxation. But the cities and incorporated towns shall make their own assessments for municipal purposes upon the property within their limits. The legislature may also provide for levying a special capitation tax, and a tax on licenses. But the capitation tax shall not exceed one dollar a year and shall be applied exclusively to common school purposes.” How or why Section 10 of Chapter 6883 conflicts with the above quoted Section 5 of Art. VIII of our constitution is not very clearly defined in the briefs for the respondents, unless it be, as is somewhat vaguely intimated in said briefs, that the whole of said Chapter 6883 conflicts with said Section 5 of Art. VIII in that it creates a State Road Department *380to have limited supervision over the public highways in the State when the exclusive supervision and control of all public roads and bridges has been vested in the various boards of county commissioners for the several counties in the State. We can not see how this conflicts with said section of our organic law. Nowhere does our constitution place the supervision and control of public roads and bridges in the county commissioners, but our legislature has by law given them such supervision and control, as the legislature was by this section of the organic law empowered to do in prescribing their powers and duties. We find nothing in our organic law that would prohibit the legislature from enacting a statute taking away from said County Boards not only a part, but the whole of their powers of supervision and control of public roads and bridges, and lodging such powers elsewhere; since the control of all public highways is vested in the State absolutely without any constitutional limitations or restrictions.
The contention for the respondents that Section 10 of said Chapter 6883 conflicts with Section 5 of Art. IX of our constitution is in effect that it is an unconstitutional diversion to State purposes of part of the taxes that were assessed and levied by the various counties exclusively for county purposes. A complete answer to this contention is that these license taxes on automobiles are not assessed and levied by the various counties for county purposes, but have been fixed and imposed directly by the lawmaking power by its enactment of said Chapter 6881, Laws of 1915.
It follows from what has been said that the demurrer *381of the respondents to the alternative writ must be and is hereby overruled.
Shackleford, Cockrell, Whitfield and Ellis, JJ., concur.